UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7568


BARUCHYAH BEDEYAH HAWKINS, a/k/a Daughton W. Lacey, Jr.,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, V.D.O.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:15-cv-00382-JLK-RSB)


Submitted:   March 31, 2016                 Decided:   April 13, 2016


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Baruchyah Bedeyah Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Baruchyah    Bedeyah   Hawkins       seeks   to   appeal    the    district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2012) petition.      His notice of appeal and objections to the

district court’s dismissal were received in the district court

shortly after expiration of the appeal period.                Because Hawkins

is   incarcerated,   the    notice    of     appeal    and    objections        are

considered filed as of the date they were properly delivered to

prison officials for mailing to the court.              See Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).                   The record

does not conclusively reveal when Hawkins delivered the notice

of appeal or the objections to prison officials for mailing.

     Accordingly, we remand the case for the limited purpose of

allowing   the   district   court    to   determine    when     the    notice    of

appeal and the objections were filed, and to take further action

as necessary regarding the objections should the district court

find they were handed to prison officials for mailing within 28

days of the dismissal order, see Fed. R. Civ. P. 59(e).                         The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                        REMANDED




                                      2